Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 1 of 49




         EXHIBIT 44
       Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 2 of 49



Via Email                                                       September 16, 2020

Bob Henry
Kelly A. Kszywienski
Amanda Weaver
Jennifer Hadley Catero
Snell & Wilmer L.L.P.
kkszywienski@swlaw.com
bhenry@swlaw.com
aweaver@swlaw.com
jcatero@swlaw.com


       Re:    Briggs v. Adel, 18-cv-02684-PHX-EJM, Deficiency Letter Re:
              TASC’s Response to Plaintiff’s Second Set of Requests for
              Production

Dear Counsel:

      In their Second Set of Requests for Production, Plaintiffs asked Defendant TASC
to produce certain financial records that would demonstrate Defendant TASC’s sources
of income and expenditures during the relevant period. On September 14, 2020,
Defendant TASC responded, objecting broadly to these requests and providing only
TASC’s publicly filed tax returns for 2016, 2017, and 2018.

        As described below, TASC’s objections are meritless. More fundamentally
however, TASC has put its financial status at issue in this case. Indeed, TASC recently
made representations to the Court that it lacks financial resources in an effort to minimize
its discovery obligations. See Doc. 178 at 5-6.1 If TASC’s contentions about its resources
are true, it seems counter-productive for TASC to refuse to substantiate them.

TASC’s Obligations to Respond to Plaintiffs’ Requests

        TASC makes several meritless objections to Plaintiffs’ requests for production.
First, Defendant TASC objects that TASC’s financial information is not relevant to class
certification or to whether the challenged policies violated Plaintiffs’ constitutional rights.
This, however, is not true.

       To achieve class certification, Plaintiffs must present “significant proof” that they
were subject to a common unconstitutional policies that penalized the poor because of
their poverty. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 353 (2011). Evidence about
whether TASC profited from the MDPP, its expenditures on the MDPP, and how these



1The 2018 IRS filing produced by TASC demonstrates that, at least very recently,
Defendant TASC had substantial assets.
       Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 3 of 49




September 16, 2020
Page 2

sums related to TASC’s overall income and expenditures are relevant to Plaintiffs’ proof
of those policies.

        This information is also relevant to whether the challenged policies are
unconstitutional. And Defendant TASC clearly understands this, since it has repeatedly
represented to the Court that the MDPP fees did not exceed the costs of the program and
that, therefore, they do not violate participants’ constitutional rights. See, e.g., Doc. 29 at
10 (arguing that TASC did not engage in unconstitutional wealth discrimination because
its fees to not “exceed the cost of the produce or service” and the State “obviously has an
interest in requiring Program participants—rather than taxpayers—to pay the Program
costs”). The requested documents would show whether or not this representation (among
others like it) is true.

      Defendant TASC also contends that it need not produce the requested documents
pursuant to Plaintiffs’ demand for punitive damages because Plaintiffs’ allegations do not
adequately establish their entitlement to them. But as Defendant TASC knows, Defendant
TASC made this argument in its motion to dismiss, and the Court rejected it. See Order,
Doc. 89 at 12.

       As for Defendant TASC’s privilege argument, if Defendant TASC wishes to rely on
such assertions, it should submit a privilege log. Plaintiffs assume that Defendant TASC
will do so promptly.

        Finally, Defendant TASC has put its financial status at issue in this case in seeking
to reduce its discovery obligations. Defendant TASC recently represented to the Court that
TASC lacks financial resources and that, because of this, the Court should require it to
produce a smaller volume of program files. Doc. 178 at 5-6. The requested information is
directly relevant to those contentions. For example, Defendant TASC specifically relied
on counsel’s burden to review and redact each file. Id. at 5. If Defendant TASC has
insurance that covers its litigation expenses in this matter, this would seem a quite
significant omission. And yet Defendant TASC’s response to Plaintiffs’ specific request for
such an agreement refuses even to state whether such an agreement exists. Without
clarity on this issue, then, Plaintiffs can only assume that it does.

Conclusion

       In sum, Defendant TASC’s discovery obligations require it to produce the
documents it now withholds. More broadly, however, Plaintiffs note that if Defendant
TASC does not produce the requested information—or at minimum, enough information
to substantiate its contentions about its financial status—Plaintiffs cannot credit or rely
on them for any purpose. Moreover, if Defendant TASC makes this representation


                                              2
       Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 4 of 49




September 16, 2020
Page 3

to the Court again, Plaintiffs will make clear to the Court that despite Plaintiffs’ repeated
requests, Defendant TASC has refused to substantiate its claims.

                                           *****

       Please let me know if you have any questions.

                                                   Sincerely,
                                                   /s/Katie Chamblee-Ryan
                                                   Katie Chamblee-Ryan




                                             3
  Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 5 of 49




                        Ex. 45

[This exhibit is being filed under seal.]
  Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 6 of 49




                        Ex. 46

[This exhibit is being filed under seal.]
  Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 7 of 49




                        Ex. 47

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 8 of 49




         EXHIBIT 48
DocuSign Envelope ID: F56A1DEB-FBBD-482D-AF77-DD54EDBA8212
                    Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 9 of 49




                                           DECLARATION OF TONY CAVONE

            I, Tony Cavone hereby declare as follows:

                1. I am 59 years of age.
                2. I have served in the military and law enforcement for several decades. I served in the
                    United States Air Force, served in the military overseas during the first Gulf War, spent a
                    total of six years and seven months overseas while in the military, have worked as a
                    police officer in the Air Force, as a lieutenant federal corrections officer, and as a U.S.
                    Customs and Immigration Officer in San Diego.
                3. I currently work for Cox Communications in Arizona as a safety consultant. I have
                    worked for my current employer for twenty years.
                4. I met Mark Pascale in 1981, and he became and remained my best friend for the next
                    forty years up until his death. Mark and I were close for the entire forty years of
                    friendship.
                5. I am godfather to Mark’s son Antonio, who is representing Mark’s estate in this litigation.
                6. While Mark was participating in TASC, I know first hand that it was a very difficult time
                    for him. Mark was poor, and would sell items either through garage sales or on eBay to
                    make ends meet, to pay for his mortgage, and to take care of his minor son Frankie.
                7. While on TASC, Mark was barely able to pay all of his bills. He would routinely
                    “dumpster dive”, digging through dumpsters and trash bins for items, so he could find
                    items to sell either through yard sales or eBay.
                8. Knowing my friend was struggling and could not meet his basic needs, I would try to
                    help him in any way I could. I would routinely give him used or new unused items from
                    my home for him to sell and make ends meet. I would also give him $300 per month to
                    help him meet his basic needs.
                9. Given Mark’s financial situation, I never knew him to engage in any frivolous or extra
                    spending. He never spent money on fancy things like going out for steak dinners. He
                    struggled to keep his house by paying the mortgage, pay his utilities, and most
                    importantly to take care of Frankie.
                10. Taking care of and providing for his son Frankie was Mark’s top priority.
                11. I would help Mark with expenses for Frankie, such as helping to pay for and repair
                    Frankie’s car. I also helped Mark take care of his yard by doing the yard work myself as
                    Mark was not physically able to and could not afford to hire someone to do it. I would
                    also give him money for food for his household.
                12. Even when Mark was able to sell items on eBay, it was not a consistent or reliable
                    amount of profit. Some months he made as little as $30, and I don’t think he generally
                    made more than $200 in a month from his eBay sales.
                13. Because of Mark’s financial struggles, I know his brother David would also help him,
                    though I do not know to what extent. David recently passed away from COVID-19.
DocuSign Envelope ID: F56A1DEB-FBBD-482D-AF77-DD54EDBA8212
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 10 of 49




                14. Mark would also sometimes have financial help from his girlfriend Crystal who worked
                    as a massage therapist.
                15. In addition, Mark’s ex-wife Sandy would also occasionally lend Mark money, though I
                    do not know how much.
                16. Mark and Sandy shared joint custody of their son Frankie, splitting his time evenly
                    between each parent. However, as Mark knew Sandy was also struggling financially,
                    when he applied for food stamps he did not claim Frankie as a dependent so that Sandy
                    could claim Frankie as her dependent.
                17. Even with the help I and others would try to give him, I know first hand that Mark was
                    still poor. He was still struggling to make ends meet. He still received food stamps during
                    his time on TASC. He still dumpster dived. He still could not meet his basic needs.
                18. When Mark passed away, he still owed me money to pay back a small part of what I had
                    given him.
                19. I swear, under penalty of perjury, that the information in this affidavit is true to the best of
                    my memory, knowledge, and belief.


                                                                                    ________________________
                                                                                    Tony Cavone
                                                                                   4/25/2021
Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 11 of 49




         EXHIBIT 49
Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 12 of 49
Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 13 of 49
Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 14 of 49
  Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 15 of 49




                        Ex. 50

[This exhibit is being filed under seal.]
  Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 16 of 49




                        Ex. 51

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 17 of 49




         EXHIBIT 52
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 18 of 49




                                        DECLARATION OF DR. DIANA PEARCE

            I, Diana Pearce, hereby declare as follows:

            1. I provide the following facts and opinions as an expert in the field of Sociology, specifically
               specializing in poverty, women’s welfare, and women studies in the United States. I hold an
               M.S.W. and a joint Ph.D. in Social Work and Social Science (Sociology) from the University
               of Michigan. I am currently the Scholar in Residence at the Center for Women’s Welfare at
               the School of Social Work at the University of Washington, after serving as the Founder and
               Director of the Center for eighteen years. For more than two decades, I have been on the
               faculty of the School of Social Work as a Senior Lecturer (now Senior Lecturer Emerita), as
               well as an affiliate of the Gender, Women and Sexuality Studies department and the West
               Coast Poverty Center, all at the University of Washington. For over forty years, I have
               conducted research and published on the topics of poverty and women’s welfare in peer-
               reviewed sociology and poverty journals. Most famously, I coined the term “the feminization
               of poverty,” 1 which became one of the ten themes of the Beijing Conference on Women in
               1995, as well as the subject of countless articles and books. I have also authored numerous
               reports, including for the U.S. Department of Labor and the U.S. Civil Rights Commission.

            2. Since 1996, I have been the creator and principal investigator of the Self-Sufficiency
               Standard (the “Standard”), which measures the amount of income necessary for different
               family types to meet basic needs without public subsidies or private/informal assistance.
               Since then, the Standard has been calculated for forty-one states. 2


            3. The Standard has been relied upon and cited by my peers in the field, has been referenced
               and relied upon by many organizations across the country such as United Way, Community
               Action, the Ford Foundation, workforce councils, community colleges, labor unions,
               homeless and housing coalitions, child advocacy organizations, women’s organizations and
               foundations, fiscal and public policy centers, multi-issue organizations such as Insight Center
               in California and Pathways PA in Pennsylvania, IKEA, legal services organizations, and
               more. State and local government agencies use the Standard in a variety of ways including:
               by the Connecticut Office of Health Strategy and the Connecticut Office of the State
               Comptroller to establish the Connecticut Health Care Affordability index 3, by the Wisconsin
               Department of Workforce Development (Self-Sufficiency Standard is used as the state
               definition of economic self-sufficiency) 4, by the New York State Department of Labor with
               job-seeking clients 5, by the Washington Department of Health and Social Services which


            1
              Diana M. Pearce, The Feminization of Poverty: Women, Work and Welfare, 11 Urb. & Soc. Change
            Rev. 28 (1978).
            2
              For all data and reports relating to and a general explanation of the Standard, see generally Self-
            Sufficiency Standard, http://www.selfsufficiencystandard.org/ (last visited Apr. 7, 2021).
            3
              CT: Connecticut Office of Health Strategy and the Connecticut Office of the State Comptroller
            https://portal.ct.gov/OHS/Pages/CT-Healthcare-Affordability-Index/Self-Sufficiency-Standard
            4
              https://dwd.wisconsin.gov/wioa/policy/08/08.3.4.htm
            5
              https://apps.labor.ny.gov/SEE_Project/xhtml/seeLandingPage.faces
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 19 of 49




                refers job seekers to the SSS 6, by the California Community College Chancellor’s Office
                (the Student Success Metric measures wages among students that have exited a community
                college compared to the Self-Sufficiency Standard) and the California Health and Human
                Services Agency Department of Health Care Services 7, by the Office of the Governor and the
                Office of the Department of Corrections to guide parolees reentering society 8, by the Virginia
                Department of Social Services helping clients leave welfare 9, by the Multnomah County
                (OR) Preschool for All program to prioritize slots for families with incomes below the Self-
                Sufficiency Standard 10, and by the Boulder Valley School District Early Childhood
                Education Office to qualify families for scholarships for our preschool program”, among
                others.

            4. The Self-Sufficiency Standard is considered the foundational, key measure of self-
               sufficiency and income adequacy.

            5. I have presented my research on poverty at numerous professional conferences and
               governmental briefings, including presentations to the U.S. Department of Health and Human
               Services and Presidential commissions. I also testified twelve times before the U.S.
               Congress. I have received various awards for my work and research, including:
                   a. National Association of Social Workers, Presidential Award for Leadership in
                       Research (presented at NASW Conference, The Feminization of Poverty Revisited)
                       (2013)
                   b. Wider Opportunities for Women, Setting the Standard (Lifetime Achievement)
                       Award (2003)
                   c. Workforce Development Council of Seattle-King County, for Visionary Research on
                       Family Self-Sufficiency (2003)
                   d. Society for Applied Sociology, Sociological Practice Award (2003).

            6. A true and correct copy of my curriculum vitae is attached to this Declaration, attached as
               Exhibit A.

            7. Counsel for Plaintiffs in this matter have asked me to offer an expert opinion on the
               following issues, all of which relate to questions raised by the summary judgment motion
               filed by the defendant in this matter, Treatment Assessment Screening Center (TASC). First,
               Plaintiffs have asked my expert opinion on what factors are appropriate to consider when
               determining whether an individual can pay a sum of money to satisfy a financial obligation
               without compromising her ability to afford basic life necessities. Second, Plaintiffs have
               asked my expert opinion regarding the three specific named Plaintiffs, Deshawn Briggs,
               Lucia Soria, and Mark Pascale, and whether they could afford to have paid fees assigned to

            6
              https://www.dshs.wa.gov/dvr/resources-job-seekers.
            7
              DHCS adjusted the need for mental health services in each county based on the cost of being self-
            sufficient in each county." https://www.dhcs.ca.gov/Documents/BH-Information-Notice-19-043-MHSA-
            Distribution-Methodology-FY-19-20.pdf.
            8
              SSS report prepared for Wyoming Departments of Corrections and Family Services and the Wyoming
            Governor’s Office
            9
              https://www.dss.virginia.gov/geninfo/reports/agency_wide/self_sufficiency.cgi.
            10
               https://multco.us/multnomah-county/news/multnomah-county-announces-hiring-preschool-all-director.
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 20 of 49




                them in the Possession of Marijuana diversion program without compromising their ability to
                afford basic life necessities at that time. Third, Plaintiffs have asked my expert opinion on
                whether TASC’s methodologies employed during the relevant time period were appropriate
                and/or effective means of assessing a participant’s ability to pay. Fourth, Plaintiffs have
                asked my expert opinion on what factors are appropriate to consider in determining a
                person’s ability to borrow funds to pay a sum of money.

            8. To aid me in reaching opinions on these topics, Plaintiffs’ counsel has provided me with
               Defendant’s Motion for Summary Judgment and related documents, financial documents for
               the three named Plaintiffs, depositions transcripts for the three named Plaintiffs, and TASC
               documents regarding financial hardship applications, policies and procedures. Because I only
               received these documents a short time ago, I have not had the time needed to fully analyze
               them or to reach definitive conclusions about what they show. However, in this declaration, I
               describe the analytical process I would use to assess these issues and provide my initial
               impressions.

            9. Based on my expertise as a social scientist, determining when an individual is able to pay a
               sum of money to satisfy a financial obligation without compromising their ability to afford
               basic needs requires obtaining information on two sets of factors: (1) the cost of basic needs
               facing that individual at that time, and (2) the income and resources available to the
               individual to meet the costs specified in (1) at that time.

            10. To determine the cost of basic needs for a specific individual, I use the Self-Sufficiency
                Standard, which specifies the cost of basic needs, taking into account household composition
                (number of adults, number and age of children) and geographic location. The Self-
                Sufficiency Standard is a “bare bones” budget, with amounts for housing, food, child care,
                and so forth, set at the level deemed minimally adequate by the government for the purposes
                of assistance for the poor and low income. These are the amounts needed when entering the
                market place and paying the full cost oneself, and doing so without public (such as Medicaid
                or food stamps) or private assistance (such as doubled-up housing, food from food banks, or
                child care from friends or relatives that is free or below market cost).

            11. Note that I do not use the federal poverty measure (the official poverty measure, or OPM) to
                determine adequacy of income, as its methodology is dated and no longer accurately assesses
                need. Its most important shortcoming is that the OPM is too low. No one can live on, and
                meet the basic needs of themselves and their household, on the OPM, anywhere in the United
                States. Moreover, it does not take into account important differences in family composition
                (such as age of children), nor differences in the cost of basic needs, such as housing, that vary
                enormously geographically. There is a slightly revised version of the OPM, called the
                Supplementary Poverty Measure (SPM), that addresses in part some of the deficits of the
                OPM, but leaves untouched the major problem that it is everywhere too low. The Self-
                Sufficiency Standard is higher everywhere than the OPM, conservatively estimated to be
                anywhere from about 20% to more than seven times the OPM, depending on family
                composition and place.
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 21 of 49




            12. To determine income and resources, I examine wage (earned) income as well as entitled
                benefits, such as Social Security, that are ongoing known sources of income. I do not include
                gifts or other one-time or episodic sources, as they do not determine “ability to pay,” as they
                are not reasonably dependable sources in the future, even three to six months. I do not need
                to know, nor do I use, expenditures, as they do not indicate ongoing ability to pay. That is,
                the question of ability to pay a sum of money depends on available income, not on choices
                (good or bad) about how they might have or might in the future spend that money. One
                cannot assume or infer from past or concurrent expenditures what the plaintiff’s income is,
                i.e., what their ability to pay is.

            13. The basic principle of the Standard is to establish the amount needed to meet the households’
                basic needs daily – food, a roof over one’s head, and so forth, without assistance (public or
                private). However, being indigent brings instability and unpredictability to one’s life, such as
                with the temporary nature of much low-wage employment, which means that periods of
                unemployment are both likely to happen and unpredictable. My approach accounts for this
                issue by anticipating and calculating emergency savings, a fund that is above and beyond the
                Standard itself, that is, the next expenditure once resources cover the basic needs included in
                the Standard. The Emergency Savings Fund accumulates enough, on a monthly basis, to
                cover the costs of basic needs over a period of several months’ unemployment between
                jobs. 11 The Emergency Savings Fund calculations implicitly say, in this context, that there is
                no room in the Self-Sufficiency Standard itself for paying for anything other than basic
                needs, and therefore to cover additional costs (whether it is job loss, a car breakdown, or
                Program fees) requiring additional resources.


            14. For each of the three Plaintiffs here, I would determine their ability to pay the stated sums, as
                stated above (paragraphs #9 and #11), by comparing their income during the relevant time
                periods to what they needed during that year, according to the Self-Sufficiency Standard, to
                meet their basic needs. Given that like many low-income people, their income is not stable,
                this will take careful examination of the available information, which requires more time than
                is currently available to respond to the Defendant’s Motion for a Summary Judgement.


            15. However, a cursory examination of the information provided to me suggests that each
                Plaintiff’s income is substantially less than what would be needed to meet their basic needs
                for food, housing, and other basic necessities. Moreover, all three Plaintiffs were receiving
                “means-tested” benefits at the time of the program. Means-tested benefits are ones that are
                given to people whose income is insufficient, in the eyes of the government to meet their
                basic needs. For example, receipt of food stamps (known as SNAP), is given to those

            11
               https://dol.ny.gov/system/files/documents/2021/03/ta-15-03.pdf; The amount is determined by the
            average length of employment, and the average duration of unemployment between jobs, in a given state,
            at that time. See for example, A. Kucklick and L. Manzer, The Self-Sufficiency Standard for New York
            2021, p. 42-43, http://www.selfsufficiencystandard.org/sites/default/files/selfsuff/docs/NY2021_SSS.pdf
            (last accessed April 23, 2021).
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 22 of 49




                determined not to have sufficient resources to buy food that would meet minimum nutritional
                standards. These programs use various standards of income adequacy that are very low,
                sometimes the OPM, or a small multiple of the OPM that is still well below the Standard.
                Thus, by definition, anyone receiving such means-tested benefits would have income well
                below the Standard (and even sometimes, below the OPM).

            16. To answer the question as to whether the methodologies employed by TASC are appropriate
                and/or effective means of assessing participants’ ability to pay program charges will require
                more time to determine exactly what those methodologies were, and how (and when) they
                were implemented. I would need to know if they accurately assessed the available income of
                the plaintiffs as well as their legal obligations (such as support of a minor child), and whether
                they compared them fairly to what they would need to be able to pay the program fees
                without undermining their ability to meet the costs of their own basic needs.

            17. As a social scientist who researches income adequacy, the concept of borrowing money to
                pay TASC’s fees is highly problematic, most especially for those who are low income, even
                more so for those whose income is below the Standard. Indeed, the Standard as a measure of
                income adequacy, as described above, explicitly excludes meeting those needs through
                assistance from others, public or private, which would include borrowing. Those with
                incomes that are below the Standard are already unable to meet their basic needs, as indicated
                by the fact that, for example, they are not able to rent their own housing unit, must double up
                (which is not adequate), and sometimes even become homeless. Thus, for someone in these
                circumstances to borrow to pay program fees further undercuts their efforts to meet their
                basic needs. Second, as low income persons, they are likely to have poor credit (good credit
                requiring ongoing income from which one can afford to repay the debt without jeopardizing
                paying for basic needs), so they might be required to turn to very costly and/or problematic
                sources to borrow income, such as loan sharks, payday lenders, or worse (even illegal
                sources). Third, if they were able to turn to family or friends (assuming they have such
                family/friends that have spare resources), this is an unknown and unreliable source, as the
                third party is effectively subsidizing the program with no legal obligation to do so. This is
                essentially not a test of the Plaintiffs’ ability to pay or effort to borrow, but rather a test of
                unknown, unreliable others’ ability to pay. This also assumes that Plaintiffs’ networks have
                such resources which they can obtain without problematic repercussions, legal or otherwise,
                for themselves and/or the Plaintiffs.

            18. Having preliminarily begun my review, I expect my final conclusion after reviewing all
                materials in detail will be as follows. First, determining one’s ability to pay requires
                considering several factors such as one’s family size and household composition; income;
                award of public benefits including nutritional assistance, public housing, disability and
                government provided health insurance; recent homelessness or incarceration. Second, the
                individual named Plaintiffs did not have the ability to pay TASC’s fees of over $1,000 in a
                ninety-day period without substantially compromising their ability to meet their basic needs.
                Third, TASC’s method of determining one’s indigency and ability to pay was wholly
                inadequate, and did not consider several of the above named essential factors. Fourth and
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 23 of 49




                finally, the pool of individuals who are able to borrow a significant amount of money without
                compromising their basic needs or resorting to problematic—even illegal— sources is a
                small and narrow one, one that would be extremely difficult if not impossible to determine.
                Those who are already indigent cannot divert funds meant for meeting their basic needs, such
                as public benefits, towards paying legal financial obligations; the indigent often have poor
                credit preventing them from obtaining a loan; and the indigent often do not have a network of
                family and friends who have the resources to lend to them.

            19. In order to conduct the above analysis thoroughly with time to review all relevant materials,
                and reach a proper formal conclusion, I will require several more weeks to reach my
                assessment.
            20. I swear, under penalty of perjury, that the foregoing information is true to the best of my
                memory, knowledge, and belief.




                                                                  ____________________________________
                                                                  Dr. Diana Pearce
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 24 of 49




                                       EXHIBIT A
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                    Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 25 of 49




                                                    CURRICULUM VITAE

                                                     Diana May Pearce

        EDUCATIONAL BACKGROUND
        Ph.D.        University of Michigan, Social Work and Social Science (Sociology)
                               Dissertation Title: "Black, White, and Many Shades of Gray: Real Estate
                               Brokers and their Racial Practices."

        M.S.W.               University of Michigan, School of Social Work

        B.A.                 College of Wooster, Wooster, Ohio, including Washington Semester (Spring 1963) at
                                        American University, Washington, DC

        POSITIONS HELD
        2020-present Scholar in Residence (Director/Founder Emerita), Center for Women’s Welfare, School of
                     Social Work, University of Washington

        2019-present         Senior Lecturer Emerita, School of Social Work, University of Washington; Affiliate, West
                             Coast Poverty Center

        2000-2019            Senior Lecturer, School of Social Work, University of Washington; Adjunct Faculty,
                             Women’s Studies; also, Affiliate, West Coast Poverty Center; member, REECAS (Russian
                             East European Central Asia Studies) Faculty

        2002-2020            Director, Center for Women’s Welfare, School of Social Work, University of Washington

        2009                 Senior Specialist Fulbright, Tashkent (Institute of Culture) Samerkand University, Fergana
                             University, all in Uzbekistan [consultancy on developing professional social work education]

        2006 (Fall)          Fulbright Professor, Bishkek, Kyrgyz Republic (American University of Central Asia)

        1998-2000            Visiting Assistant Professor, School of Social Work, University of Washington

        1996-1997            Fulbright Professor, Uzbekistan (Tashkent State University, University of World Economy
                             and Diplomacy)

        1985- 1996           Director, Women and Poverty Project, Wider Opportunities for Women
                                Research and advocacy on broad range of issues concerning low-income women,
                                 including welfare, low-wage employment, child care, housing, poverty status, etc.

        1991-1992            Visiting Scholar, Institute for Research on Women and Gender, Stanford University

        1985- 1986           Visiting Assistant Professor, American University, Department of Sociology , Courses
                             taught: Quantitative Methods (advanced), Women in Society.

        1980-1985            Director of Research, Center for National Policy Review, Catholic University Law School
                                 Conducted research, including all phases, from design to grant writing to final report and
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 26 of 49



                                                                                                                    Pearce
                                 journal articles; prepared and presented testimony as expert-witness in Congressional
                                 hearings, academic and non-academic conferences; editor, Civil Rights Research Review

        1985                 Adjunct Lecturer, Columbus School of Law, Catholic University of America:
                                Social Science and the Law.

        1984- 1993           Fellow by Courtesy, Center for Social Organization Schools, Johns Hopkins University.

        1978- 1979           Honorary Fellow, Institute for Research on Poverty, University of Wisconsin, Madison
                             Research on women in poverty and racial discrimination in housing

        1975- 1980           Assistant Professor, Department of Sociology, University of Illinois at Chicago Circle
                                Sociology Courses: Poverty and Social Welfare, Racial and Ethnic Minorities, Research
                                Methods, Social Inequality, Graduate Research Practicum, Sex Roles, Urban Society

        1975- 1977           Assistant Professor, School of Social Work, University of Illinois at Chicago Circle,
                                Social Work Courses: Social Welfare Policy and Services, Race and Poverty, Social
                                Science I

        1973- 1975           Teaching Fellow, Sociology Department, University of Michigan:
                               Sociological Methods (under supervision of Howard Schuman),
                               Introduction to Sociology (under supervision of Gayl Ness & Marilyn Rosenthal).

        1974                 Adjunct Lecturer, University of Michigan Extension (Social Work) Ann Arbor: Social
                                Welfare Policy and Services I.

        1972- 1974           Lecturer, School of Social Work, University of Michigan: Courses: Complex Organizations
                             (with Sheldon Siegel), Social Welfare Policy and Services (with Fred Cox).

        1974                 Adjunct Lecturer, University of Michigan, Flint and Dearborn:
                                Community Structure and Processes.

        WORK EXPERIENCE
        1970 English editor (translator), for Rushen Kelesh and Sherif Mardin (Ankara, Turkey)
        1969 Interviewer, Institute of Social Research, University of Michigan
        1968 Research Assistant to Thomas Powell (University of Michigan School of Social Work); research on
                     developing consultation and liaisons between a community mental health center and local church
                     pastors.
        1968 Research Assistant to John Tropman (University of Michigan School of Social Work); research on
                          ethnicity in the community
        1965-7 Peace Corps Volunteer (Turkey). Community development in a small village (eastern Turkey), and
                    English teacher in a small town (western Turkey)
        1963 Summer Volunteer, Back Bay Mission (Biloxi, MS)
        1961 Summer Volunteer, Beacon Neighborhood House (Chicago, IL)

        SCHOLARSHIPS AND AWARDS
        2005-present   Whiteley Center Scholar [University of Washington at Friday Harbor]
        2003           Setting the Standard Award, Wider Opportunities for Women (Washington, DC)
        2003           Visionary Research Award, Workforce Development Council (Seattle, WA)
        1997           Pauline Bart Feminist Activist Award, Sociologists for Women in Society
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 27 of 49



                                                                                                                    Pearce
        1990                    Sociological Practice Award from the Society for Applied Sociology
        1977                    Faculty Summer Fellowship, University of Illinois
        1974                    Rackham Dissertation Grant
        1971-72, 1972-73        Rackham Prize Fellowship
        1968-1970, 1974         National Institute of Mental Health Fellowship
        1964                    National Presbyterian Honor Scholarship

        RESEARCH GRANTS AND PROJECTS
        Principal Investigator, Ongoing, Development and Calculation of Self-Sufficiency Standard (including Updates),
        1996 – 2020 (funded by Ford Foundation initially, [some via Wider Opportunities for Women until 2002] and
        later by many other foundations, state agencies, etc.), over $2,000,000 total

        Principal Investigator, Update of the Self-Sufficiency Standard in 27 states (funded by IKEA), 2017-21
        Principal Investigator, Wages, Work, and Poverty in Washington State, Center for Labor Studies (2006)
        Principal Investigator, Demographic Study (using the Self-Sufficiency Standard) of Poverty in Colorado (2006).
        Principal Investigator, Demographic Study (using the Self-Sufficiency Standard) of Poverty in New Jersey
        (2006).

        Principal Investigator, Hardships Study (Pennsylvania), William Penn Foundation [via Women’s Association for
        Women’s Alternatives [WAWA](now PathWays), 2000-2002)

        Principal Investigator, Research Initiative of the NET (Nontraditional Education and Training) Project, Women's
        Bureau of the Department of Labor (1991-1992).

        Director, Study of Doubled-Up Families, Poverty and Race Research Action Council (1991-1992)

        Director, Evaluation of Transitional Housing Programs, Northwest Area Foundation and Minneapolis-St. Paul
        Family Housing Fund (1989-1990)

        Project Director, Book on Women in Poverty and Related Activities, Ford Foundation (1983-85)

        Principal Investigator, NSF grant on the nature of housing market practices in forty cities (1982-84)

        Principal Investigator, National Institute of Education research grant on the relationship between school
               desegregation and housing discrimination (1980-81)

        PUBLICATIONS
        2016                 The Feminization of Poverty: Lessons from the American Experience. In O. P. Mathur, V.
                             Tandon & A. D. Sarkar, eds., State of the Urban Poor Report 2015: Gender and Urban
                             Poverty. Oxford University Press, New Delhi, India.

        2016                 The Feminization of Poverty: Ever Present But Ever Changing, Women’s Post [Kadinlari
                             Postasi]. Turkey [online, translated into Turkish]
        2014                 Competing Poverty Measures: An Analysis. Footnotes [American Sociological
                             Association]. Washington, D.C.: January.
        2009                 Battered by the Storm: How the Safety Net Is Failing Americans and How to Fix It, with
                             Deepak Bhargava, Timothy Casey, John Cavanagh, Karen Dolan, Peter Edelman, Barbara
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 28 of 49



                                                                                                                   Pearce
                             Ehrenreich, Sarita Gupta, Dedrick Muhammad, Steve Savner, Kevin Shih. Institute of
                             Policy Studies, Washington, D.C.
        2008                 “Biography of Molly Orshansky”, Encyclopedia of Gender

        2007                 Introduction, Child Poverty in America Today. Barbara A. Arrighi and David J. Maume,
                              eds., Praeger.

        2007                 “When Work is Not the Answer: New Challenges for the Millennium”, [special issue on the
                              working poor], Families in Society (Fall)

        2004                 “The Statistical Measure of Poverty”, in Poverty and Social Welfare in the United States: An
                              Encyclopedia, Gwendolyn Mink and Alice O’Connor, editors. ABC-CLIO.

        2002                 “Welfare Reform Now That We Know It: Enforcing Women’s Poverty and Preventing Self-
                              Sufficiency”, p. 125-150 in Josefina Figueira-McDonough and Rosemary C. Sarri, eds.,
                              Women at the Margins: Neglect, Punishment and Resistance, New York: Haworth Press.

        2002                 “Measuring Welfare Reform Success by a Different Standard,” p. 166-186 in From Poverty
                              to Punishment: How Welfare Reform Punishes the Poor, Gary Delgado, Ed., Oakland, CA:
                               Applied Research Center.

        2001                 "The Self-Sufficiency Standard: A New Tool for Evaluating Anti-Poverty Policy," Poverty &
                              Race, Vol. 10, No. 2

        2000                 "Rights and Wrongs of Welfare Reform: a Feminist Approach to the New American Welfare
                              State," Affilia (Special Issue on the New American Welfare- summer 2000)

        1999                 “Doing the Triple Combination: Negotiating the Domestic Violence, Child Welfare, and
                             Welfare Systems” in Ruth Brandwein, ed., Battered Women, Children, and Welfare Reform:
                             The Ties that Bind (Sage, Sage Series on Violence Against Women)

        1997                 “The State of Women in Uzbekistan,” REECAS Newsletter, Vol. 3, no.2, p.3-10 (Spring).

        1995                 "Welfare, "Reform", and Women," NCJW Journal (Spring), p. 4-25.

        1994                 "When Sexual Harassment Happens: State Unemployment Insurance Coverage of Workers
                             Who Leave Employment Because of Sexual Harassment" with Monica Phillips, Stanford
                             Law and Policy Review (Spring), Vol. 5:2, p. 75-82.

        1993                 "Welfare "Reform"?" Equal Means (Fall), p. 9-10.

        1993                 "Change in the Other America: Women's Poverty in the 1990s," Women: A Cultural
                             Review, Vol. 4, No. 1 (Spring), p. 1-7.

        1992                 "Reading Between the Research Lines," Equal Means, Volume 1, No. 3 (Summer).

        1992                 Review of The Feminization of Poverty: Only in America?, Kremen, Eleanor, and Gertrude
                             Schaffner Goldberg, eds., (New York: Praeger, 1990) American Journal of Sociology,97,5, p.
                             1479-1481.
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 29 of 49



                                                                                                                   Pearce

        1991                 "Welfare is Not for Women: Why the War on Poverty Cannot Conquer the Feminization of
                             Poverty," in Laura Gordon, ed., Women, the State and Welfare (Univ. of Wisconsin Press).

        1990                 "Bending the Twig in Yonkers: Creating a Segregated Community," National Conference on
                             School Desegregation (November 1986); published in Separate But Equal in the Metropolis:
                             the Changing Shape of the School Desegregation Battle, Gary Orfield, ed., (Brookings
                             Press).

        1990                 "Women, Working and Poverty: Toward the Year 2000," in Risks and Challenges:
                             Compendium on Women, Work and the Future (Wider Opportunities for Women).

        1990                 "The Feminization of Poverty," Journal of Peace and Justice Studies, Vol. 2, No.1 (Special
                             Issue on Women and Social Justice).

        1989                 "Prison With No Parole: The Persistence of Women's Poverty," WHY Magazine (Fall/Winter,
                             #3)

        1989                 "Welfare and Women's Poverty: Reform or Reinforcement?," (with Kelley Ellsworth),
                             Journal of Legislation, Vol. 16 (May 1989).

        1989                 "'Children Having Children': Teen Pregnancy and Public Policy from a Women's
                             Perspective," in Adolescent Pregnancy: International Perspectives (Yale University Press)
                             and presented at the Symposium on teen pregnancy, Stanford University.

        1988                 "Life's Changes: A Life-cycle Perspective on Women's Economic Status," (with Nadia
                             Moritz) Social Thought (Fall, Vol. IX)

        1988                 "Welfare Reform in 1988: A Missed Opportunity." San Jose Mercury and National Forum
                             (A public service of AFSCME).

        1987                 "On the Edge: Marginal Women Workers and Employment Policy," in Ingredients for a
                             Women's Employment Policy, C. Bose and G. Spitz, eds., (SUNY Press).

        1986                 "What Works for Welfare," Food Monitor, (December 1986).

        1986                 "Women and Unemployment Compensation: An Agenda," The Women's Economic Justice
                             Agenda, for the States Issues of 1987, (National Center for Policy Alternatives).

        1986                 "Women and Poverty: An Agenda for the States," America's States (National Center for
                             Policy Alternatives).

        1986                 "Women and Children in Poverty," Southern Changes (Feb.-March, 1986) Vol. 8, No. 1.

        1985                 (As member of Women's Economic Agenda Working Group), Toward Economic Justice For
                             Women: A National Agenda for Change (Washington, DC: Institute for Policy Studies).

        1985                 "Toil and Trouble: Women and Unemployment Compensation," Signs, 10, 3, p.439-459
                             (Spring). Reprinted in Women and Poverty, B. Gelpi, N. Hartsock, C. Novak, M. Strober,
                             eds., (Chicago: University of Chicago Press, 1986).
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 30 of 49



                                                                                                                     Pearce

        1985                 "Beyond Busing: New Evidence on the Impact of Metropolitan School Desegregation on
                             Housing Segregation" in R. Green, ed., Metropolitan School Desegregation (Plenum Press).

        1984                 “Farewell to Alms: Women's Fare Under Welfare," in Jo Freeman, 1988 ed., Women: A
                             Feminist Perspective, (Palo Alto: Mayfield Pub. Co.) Revised in 1988 for 4th edition.
                             Reprinted in R. Sadovnik, C. Persell, R. Mitchell, and E. Bauman, Understanding Sociology:
                              Readings in Sociology (Harper and Row).

        1983                 "The Feminization of Ghetto Poverty," in special issues on the Black underclass of Trans
                             Action/Society, William Wilson, ed. (November-December).

        1981                 "Deciphering the Dynamics of Segregation: The Role of Schools in the Housing Choice
                             Process," The Urban Review, Vol. 13, No. 2, p. 85-101.

        1981                 "Women and Children: Alone and in Poverty," with Harriette McAdoo. Prepared for the
                             National Advisory Council on Economic Opportunity (also published as Chapter 1 in the
                             Council's Final Report); reprinted, edited version in R. G. Genovese, Families and Change:
                             Social Needs and Public Policy. Also reprinted in the Congressional Record, the
                             Grantsmanship News, the Illinois Women's Commission Newsletter, etc. (N.B.: As a
                             government publication, it has no copyright; therefore, we are not always told of reprintings).

        1979                 "Gatekeepers and Homeseekers: Individual and Institutional Factors in Racial Steering," in
                             Social Problems 26 (Feb. 1979) p. 325-342. Reprinted in Richard J. Paterson and Charlotte
                             Vaughn, Structure and Process: Readings in Introductory Sociology (Belmont, CA:
                             Wadsworth Publ. Co., 1986). Reprinted in Richard F. Larsen, ed., The Sociological View
                             (Oxford University Press, 1984).

        1978                 "The Feminization of Poverty: Women, Work and Welfare," The Urban and Social Change
                             Review (Special Issue on Women and Work) Vol. 11, p. 28-36. Republished in Vol. 4,
                             Women's Studies Yearbook, Working Women and Families (Sage, 1979).

        1978                 "Welfare in the Metropolitan Area," (with David Street) Handbook of Contemporary Urban
                             Life, David Street, ed.

        1973                 "Attitude and Action: A Field Experiment joined to a General Population Survey," (with
                             Robert Brannon, Gary Cyphers, Sharlene Hesse, Susan Hesselbart, Irwin Katz, Robert
                             Keene, Howard Schuman, and Thomas Viccaro), American Sociological Review 38
                             (October): 625-36.

        SOFTWARE
        Colorado (statewide) Self-Sufficiency Calculator. (Similar to Seattle-King County Calculator, see below.)

        Seattle-King County Self-Sufficiency Calculator. Together with Congruent, Inc. [local software firm], created
        the Seattle-King County Self-Sufficiency Calculator, including screen design and underlying formulas, available
        to the public online at www.seakingwdc.org. This online calculator provides social service agency clients as well
        as the public information on their Self-Sufficiency Standard and benefit eligibility (including requirements),
        provides an interactive worksheet that allows clients to “test” different wages and/or benefit combinations for its
        wage adequacy (given client’s actual expenses and income), and provides links to public and private websites for
        further information and/or online applications for assistance. (Developed for Seattle-King County Workforce
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 31 of 49



                                                                                                                    Pearce
        Development Council, Seattle, WA May 2003). NOTE: A subsequent statewide calculator, based on this model
        and again built around the Self-Sufficiency Standard, was the winner of Seattle’s 2009 NPower Innovation
        Award (given for most innovative use of technology to reach and aid clients.)
        New York City Self-Sufficiency Calculator. Wrote underlying formulas for this calculator. Available only
        with password; apply at www.wceca.org . Developed for Women’s Center for Career Advancement and
        Education, New York City (2001-2002)

        Pennsylvania Budget Worksheet (online and paper and pencil). Developed the original budget worksheet
        (which forms the basis of all subsequent Self-sufficiency online calculators), which allows clients to enter their
        actual costs, and determine benefit eligibility for various benefits/subsidies (Food Stamps, childcare assistance,
        Medicaid/CHIP, etc.), and calculate the overall “wage adequacy” of various combinations of wages and benefits.
         Worked with programmer to develop online version, and providing continued support to revise and improve the
        online version. Online version available at www.pathwayspa.org Developed for Women’s Association for
        Women’s Alternatives [WAWA], now known as PathWays, Swarthmore, Pennsylvania (1999-present).

        REPORTS
        2020                 The Self-Sufficiency Standard for South Carolina [Update], Washington State [Update],
                              Wyoming [Update]; Connecticut Healthcare Affordability Index (co-authored with Lisa
                              Manzer), Prepared for Connecticut Office of Health Strategy, Connecticut Office of the
                              State Comptroller [embargoed]

        2019                 The Self-Sufficiency Standard for Connecticut [Update], Demographic Characteristics of
                              Households Below Economic Self-Sufficiency in Connecticut 2019, Overlooked and
                              Undercounted 2019 Brief: Struggling to Make Ends Meet in Pennsylvania, The Self-
                              Sufficiency Standard for Wisconsin [Update]

        2018                 The Self-Sufficiency Standard for Arizona [Update], The Self-Sufficiency Standard for
                             Colorado [Update], On The Road Exploring Economic Security Pathways In Colorado
                             2018, Overlooked and Undercounted 2018: Struggling to Make Ends Meet in Colorado,
                             New York City Special Series [combined update and demographic report briefs]: #1-Key
                             Findings, #2-Defining Self-Sufficiency in New York City, #3-A City Evolving: How
                             Making Ends Meet has Changed in New York City,#4-Race, Ethnicity, and Citizenship,#5-
                             Gender and Family Structure,#6-Employment, Occupations, and Wages,#7-Work Supports,
                             and Technical Brief,

        2017                 The Self-Sufficiency Standard for North Carolina [Update], North Carolina [Update],
                              Michigan [Update], Oregon [Update], and Washington State [Update]

        2016                 On the Road: Economic Security Pathways for Wyoming 2016

        2016                 On the Road: Economic Security Pathways for South Carolina 2016

        2016                 Overlooked and Undercounted: Struggling to Make Ends Meet in Wyoming

        2016                 The Self-Sufficiency Standard for… Indiana [Update], Maryland [Update], Wisconsin
                              [Update], Wyoming [Update], South Carolina [new]

        2015                 On the Road: Economic Security Pathways for Connecticut 2015

        2015                 The Self-Sufficiency Standard for… Connecticut [Update], Colorado [Update], Ohio
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 32 of 49



                                                                                                                 Pearce
                             [Update] and Oregon [Update],

        2014                 The Self-Sufficiency Standard for… California [Update], New York City [Update],New
                              Jersey [Update], Oregon [Update], Washington State [Update]

        2013                 The Self-Sufficiency Standard for Ohio [Update].

        2012                 Overlooked and Undercounted: How the Great Recession Impacted Household Self-
                             Sufficiency in Pennsylvania

        2012                 The Self-Sufficiency Standard for… Arizona [Update], Maryland [Update], New Jersey
                              [Update], Pennsylvania [Update], Virginia [Update].

        2011                 The Self-Sufficiency Standard for… Colorado [Update], California [Update], New Jersey
                              [Update], Ohio [Update] and Oregon [Update], Washington State [Update]

        2010                 The Self-Sufficiency Standard for…Nebraska [Update], New York City [Update], New York
                              State [update], Pennsylvania [Update]

        2010                 Overlooked and Undercounted: Struggling to Make Ends Meet in California

        2009                 The Self-Sufficiency Standard for …. Indiana [Update], Washington State [Update],
                              Mississippi [Update], Illinois [Update], Oklahoma [Update]

        2009                 Overlooked and Undercounted: Struggling to Make Ends Meet in Mississippi

        2009                 Overlooked and Undercounted: Struggling to Make Ends Meet in Pennsylvania

        2008                 The Self-Sufficiency Standard for…Montana [Update], Georgia [Update], Indiana [Update],
                             California [Update], New Jersey [Update], Pennsylvania [Update], Ohio (new) and Oregon
                             (new)

        2008                 Not Enough to Live On: Characteristics of Households Below the Real Cost of Living in
                             New Jersey

        2007                 Overlooked and Undercounted: Wages, Work and Poverty in Washington State

        2007                 Overlooked and Undercounted: Income Inadequacy in Colorado

        2007                 Overlooked and Undercounted: Where Connecticut Stands

        2007                 The Self-Sufficiency Standard for…Massachusetts [Update], California [Update], Maryland
                              [Update], Florida [Update], Wyoming [Update], Colorado [Update]

        2006                 The Self-Sufficiency Standard for…Pennsylvania [Update], Virginia [Update], Washington
                              state [Update], Massachusetts [Update]

        2005                 The Self-Sufficiency Standards for…Wyoming, New Jersey [Update], West
                              Virginia[Update], Washington, DC Metro Area[Update], Indiana [update], and
                              Connecticut[Update]. Seattle, WA: University of Washington.
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 33 of 49



                                                                                                                     Pearce

        2004                 Work – and Work Supports Study. Prepared for Wider Opportunities for Women
                             [summarized as “Coming Up Short: A Comparison of Wages and Work Supports in 10
                             American Communities” available at www.wowonline.org ]

        2004                 The Self-Sufficiency Standard for… Wisconsin [update], …Pennsylvania [Update], and
                              New York City [Update], Colorado [Update]. Seattle, WA: University of Washington.

        2003                 The Self-Sufficiency Standard for… Alabama, California [update], Delaware, Hawaii,
                              Louisiana, Massachusetts [Update], and Mississippi. Seattle, WA: University of
                              Washington.

        2003                 Overlooked and Undercounted: A New Perspective on the Struggle to Make Ends Meet in
                             California. With Rachel Cassidy. Prepared for Wider Opportunities for Women and
                             Californians for Family Economic self-Sufficiency and Californians for Family Economic
                             Self-Sufficiency, a project of the National Economic Development and Law Center.
                             Available at www.nedlc.org.

        2003                 Public Policies & Private Strategies. Prepared with PathWaysPA, formerly Women’s
                              Association for Women’s Alternatives.

        2002                 Report to NOVIB-OXFAM on Activities and Situation of Women’s NGOs in Uzbekistan
                             and Tajikistan: Efforts and Effects on the Issue of Violence Against Women. Co-author,
                             Nodira Azimova, (Sociology Center Sharhva Tavsiya & National University of Uzbekistan)

        2002                 The Self-Sufficiency Standard for… Arizona, Florida, Georgia, Indiana [Update], Missouri,
                              Montana, Nebraska, Nevada, New Jersey [update], Oklahoma, Virginia, Tennessee, and
                              West Virginia [with Jennifer Brooks]. Seattle: University of Washington.

        2001                 The Self-Sufficiency Standard for Pennsylvania, (2nd Update), for Women's Association for
                              Women's Alternatives. Seattle, WA: University of Washington.

        2001                 The Self-Sufficiency Standard for Washington State, with Jennifer Brooks, for the
                              Washington Association of Churches, the Washington Living Wage Movement and the
                              Washington Self-Sufficiency Standard Committee

        2001                 The Self-Sufficiency Standard for Colorado, with Jennifer Brooks, for Colorado Fiscal
                              Policy Institute

        2001                The Self-Sufficiency Standard for Kentucky, with Jennifer Brooks, for Kentucky Youth
                            Advocates

        2001                 The Self-Sufficiency Standard for Maryland, with Jennifer Brooks, for Advocates for
                             Children and Youth and the Center for Poverty Solutions

        2001                 The Self-Sufficiency Standard for Utah, with Jennifer Brooks, for Utah Children

        2000                The Self-Sufficiency Standard for South Dakota, with Jennifer Brooks, for South Dakota
                            Women Works and South Dakota Community Concepts
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 34 of 49



                                                                                                                    Pearce
        2000                The Self-Sufficiency Standard for New York State, with Jennifer Brooks, for the State of
                            New York

        2000                The Self-Sufficiency Standard for New York City, with Jennifer Brooks, for the Women's
                            Center for Career Advancement and Education (NYC)

        2000                The Self-Sufficiency Standard for Washington, DC Metro Area, with Jennifer Brooks, for
                            Wider Opportunities for Women

        2000                “The Self-Sufficiency Standard for Wisconsin, with Jennifer Brooks, for the Wisconsin
                            Women's Network

        1999                The Self-Sufficiency Standard for Connecticut, with Jennifer Brooks, for the State of
                            Connecticut

        1999                 The Real Cost of Living: The Self-Sufficiency Standard for New Jersey, with Jennifer
                              Brooks, for Legal Services of New Jersey Poverty Research Institute and The New Jersey
                              Center for Economic Policy and Education

        1999                 The Self-Sufficiency Standard for the Washington, DC Metropolitan Area, with Jennifer
                              Brooks, for Wider Opportunities for Women (Washington, DC)

        1999                The Self-Sufficiency Standard for Indiana, with Jennifer Brooks, for the Indiana Coalition on
                            Housing and Homeless Issues

        1999                 When Wages Aren’t Enough II: How the Child Care Works Program Impacts Family Self-
                             Sufficiency. Prepared for the Women’s Association for Women’s Alternatives and the
                             Philadelphia Citizens for Children and Youth

        1999                 The Self-Sufficiency Standard for Pennsylvania with Jennifer Brooks, for the Women’s
                              Association for Women's Alternatives (Pennsylvania- Update).

        1998                 The Self-Sufficiency Standard for Massachusetts with Jennifer Brooks, for the Women’s
                              Education and Industrial Union

        1998                 The Self-Sufficiency Standard for Illinois with Jennifer Brooks, for Women Employed

        1998                 “When Wages Aren’t Enough: Using the Self-Sufficiency Standard to Model the Impact of
                             Child Care Subsidies on Wage Adequacy”, prepared for the Women’s Association for
                             Women’s Alternatives and the Philadelphia Citizens for Children and Youth

        1998                 “The Road to Self-Sufficiency: Modeling the Impact of Subsidies Using the Self-Sufficiency
                             Standard,” prepared for the Pennsylvania Family Economic Self-Sufficiency Project and the
                             Women’s Association for Women’s Alternatives

        1997                 “The Self-Sufficiency Standard for Pennsylvania,” with Jennifer Brooks with the assistance
                             of Janice Hamilton Outtz, for the Women’s Association for Women’s Alternatives

        1997                 “The Self-Sufficiency Standard for North Carolina,” with Janice Hamilton Outtz and
                             Jennifer Brooks, prepared for NC Equity Sustainable Family Initiative
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 35 of 49



                                                                                                                  Pearce

        1997                 “The Self-Sufficiency Standard for the District of Columbia,” with Janice Hamilton Outtz,
                             Roberta Spalter-Roth, and Jennifer Brooks

        1997                 “The Self-Sufficiency Standard for the City of Alexandria, Arlington County and Fairfax
                             County, Virginia” with Janice Hamilton Outtz and Jennifer Brooks

        1997                 “The Self-Sufficiency Standard for the Montgomery County and Prince George’s County,
                             Maryland” with Janice Hamilton Outtz and Jennifer Brooks

        1997                 “Report on Higher Education in Uzbekistan, With Particular Attention to Issues
                             Facing Women Students, with Marfua Tokhtakhodjaeva”, presented to the Ministry of
                             Higher Education, Uzbekistan, and Human Rights Officer, United States Embassy, Tashkent

        1997                 “The Self-Sufficiency Standard for Texas,” with Janice Hamilton Outtz and Jennifer Brooks.

        1996                 “The Self-Sufficiency Standard for California”

        1996                 “The Self-Sufficiency Standard for Iowa,” prepared for the Department of Economic
                             Development, State of Iowa

        1995                 "From Welfare to the Workplace: A Practitioners' Plan," Wider Opportunities for Women,
                             Washington, D.C.

        1994                 "Women Work, Poverty Persists: A Census-Based Report on Displaced Homemakers and
                             Single Mothers in 1990," prepared for Women Work!: A Network for Women's
                             Employment [formerly the National Displaced Homemakers Network], Washington, D.C.

        1994                 "Living on the Edge: Doubled-Up Families in America," Women and Poverty Project,
                             Washington, D.C.

        1993                 "Breaking with Tradition: Women and Nontraditional Training in the JTPA System", Final
                             Report to the Women's Bureau, U.S. Department of Labor, on Contract #J-9-M-1-0074.

        1990                 The More Things Change...A Status Report on Displaced Homemakers and Single Parents in
                             the 1980's," prepared for the National Displaced Homemakers Network.

        1990                 "Report on the Impact of Job Training and Welfare-to-Work Programs on Children and Their
                             Families in Connecticut," Connecticut Children's Commission.

        1990                 "Keys to New Lives: A Report on Seven Transitional Housing Programs," prepared for the
                             Northwest Area Foundation.

        1989                 "Final Report: Low Wage Jobs and Workers: Trends and Options for Change," (with
                             Roberta Spalter-Roth), Institute for Women's Policy Research and Displaced Homemakers
                             Network, for the Department of Labor, Employment and Training Administration.

        1988                 "High Skill and Low Pay: The Economics of Child Care Work" (with Heidi Hartmann), for
                             the Child Care Action Campaign; presented at the Child Care Action Campaign Conference
                             at Wingspread (WI).
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 36 of 49



                                                                                                                    Pearce

        1988                 "Report of Key Findings From a Participant Follow-Up Study," conducted for the District of
                             Columbia Private Industry Council (with Vikki Gregory), Gregory Resource Group.

        1988                 "A Woman's Guide to Welfare Reform," Women and Poverty Project/Institute for Women's
                             Policy Research.

        1987                 "Magnet Schools and Milliken II: A Survey of Twenty Urban School Districts," prepared for
                             David Tatel, Esq. of Hogan and Hartson, on behalf of the Council of Great City Schools.

        1986                 "Perspectives on Poverty: Welfare Reform," for the National League of Cities.
        1984                 "Final Report to the Potomac Institute on the Civil Rights Issues and Implications of School
                             Closings," (September, 1984).

        1983                 "A Sheltered Crisis: The State of Fair Housing Opportunity in the Eighties." Prepared for
                             the U.S. Civil Rights Commission Consultation on Persistent Mechanisms of Racial and
                             National Origin Discrimination in Housing, (September, 1983).

        1983                 "The Annual Review of the Chicago Desegregation Plan, Spring 1983," with Joe T. Darden
                             and Robert Crain, (March).

        1981                 "The Impact of Proposed School Closings and Related Changes on the level of Segregation
                             in Montgomery County (Maryland)," prepared for the Montgomery County American Civil
                             Liberties Union.

        1981                 "Housing and School Desegregation in Metropolitan Chicago," with Joe T. Darden and
                             Reynolds Farley, report to the Chicago Board of Education, February 19, 1981.

        1980                 "Breaking Down Barriers: New Evidence on the Impact of Metropolitan School
                             Desegregation on Housing Patterns," Final Report on Grant #G-78-01-25, to the National
                             Institute of Education.

        OTHER PAPERS (UNPUBLISHED) and PROFESSIONAL PRESENTATIONS
        Alligator Economics: How Hidden Inflation is Driving Inequality and Impoverishing American Households,
        submitted for presentation at the American Sociological Association Annual Meeting, Chicago, Illinois [however,
        because of the COVID19 pandemic, will be held virtually]

        Placing poverty/ Putting Poverty in its Place: Mapping the Geography of Poverty Using the Self-Sufficiency
        Standard, Presented at the American Sociological Association Annual Meeting, San Francisco, CA [because of
        the COVID19 pandemic, was held virtually] (August 2020)

        Is There Still a Feminization of Poverty? Answering That Question Through an Intersectional Lens with an
        Alternative Poverty Measure, Presented at the Sociologists for Women in Society meeting, held concurrently
        with the American Sociological Association Annual Meeting, Philadelphia (August 2018)

        Stretching and Breaking the Safety Net: Inequality Trends in Noncash Assistance After the Great Recession,
        Presented at the American Sociological Association Annual Meeting, Montreal, Quebec (August 2017)

        What the Great Recession Hath Wrought, Presented at the American Sociological Association Annual Meeting,
        Seattle, Washington (August 2016)
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 37 of 49



                                                                                                                      Pearce

        A Bumpy Road Indeed: Managing the Transition from Orphanages to a New Vision of Prevention, Community-
        based and Volunteer Provision of Services to Vulnerable Children. Presented at “Welfare State and Collective
        Action in Central Asia”, put on by the Institut Francais d ’Etudes sur l’ Asie Centrale in Almaty, Kazakhstan at
        KIMEP University (May, 2015). Co-author: Lyudmila Kim.

        Lifting Low-Wage Workers Out of Poverty: An Analysis of Washington State’s Higher Minimum Wage,
        Presented at the American Sociological Association Annual Meeting (August 2014)

        What Difference Does a Measure Make? A Three-Fold Comparison with Policy Implications. Presented at the
        Association for Public Policy and Management, Washington, D.C. (November, 2012)

        Counting the Poor with Competing Poverty Measures . Presented at the American Sociological Association
        Annual Meeting (August 2012)

        Poverty Measures and Program Provision: Solving the Thresholds Problem, Association for
        Public Policy and Management, Washington, D.C. (November, 2011)

        Changing the Federal Poverty Measure...or Not The Huffington Post, 2010
        Poor Measurement: Changing How We Measure Poverty, [Commentary] Spotlight on Poverty and Opportunity
        (2009)
        “Poverty Measures Old and New: A Comparison”, Welfare Research and Education Conference, Administration
        for Children and Families, U.S.D.H.S., Washington, D.C. (May, 2009)

        “What a Difference a Measure Makes: New Perspectives on Poverty and New Applications in Anti-Poverty
        Programs”, Montana Family Impact Seminar, Helena, MT (June, 2008)

        “A New Agenda for the New Poverty: an Approach Integrating Gender, Race/Ethnic and Working Poor
        Perspectives into “Anti-Poverty” Initiatives”, Paper presented at the Institute for Women’s Policy Research
        Women’s Economic Justice Summit, Atlanta, Georgia (April, 2008)

        “What a Difference a Measure Makes: New Perspectives on Washington State Poverty and New Applications in
        Anti-Poverty Programs”, West Coast Poverty Center series, University of Washington (April, 2008)

        “Voices of Women of Central Asia”, AAUW Forum, Redmond, Washington.

        “What Do We Know About the Working Poor in Washington State?”, presented at Working Hard and Not
        Getting Ahead: A Conversation about the Working Poor In King County, sponsored by the King County
        Workforce Council, (October, 2007)

        “Picking up the Pieces – Women’s NGO’s Responding to Families Under Economic and Social Stress in Muslim
        Central Asia”, Annual Meeting of Central Eurasian Studies Society, Seattle, WA (October, 2007)

        “Presentation, “Working Towards Self-Sufficiency: A New Look at Work, Welfare, and Poverty”
        Administration for Children and Youth, U.S. Dept of HHS, Washington, D.C. (June, 2007)

        “Transforming under Transition: Issues and Potentials for Change in the Welfare System in post-Communist
        Central Asia”, REECAS Northwest Conference (April, 2007)
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 38 of 49



                                                                                                                 Pearce
        “Is the Feminization of Poverty Happening in Central Asia? A consideration of the Evidence”, Seminar,
        American University of Central Asia (December, 2006)

        Presentation at Eurasia and Eastern European Conference on Women’s Studies, Issyk Kul, Kyrgyzstan,
        “Innovative Teaching Methods/Use of Class Exercises” (August, 2006)

        Preliminary Findings, Washington State Report on Income Inadequacy, Pierce County CAP Agency (April 2006)

        How the Self-Sufficiency Standard Changes Our Understanding of Poverty, National Association for State
        Community Services Programs, Portland, OR, (October 2005).

        Analyzing Poverty Using the Self-Sufficiency Standard, Utilities and Transportation Commission Workshop
        Olympia, WA, (September 2005).

        Changing Measures, Changing Perspectives: How The Self-Sufficiency Standard Yields New Understandings Of
        The Nature Of Poverty (presented at ASA, August, 2005).

        The Self-Sufficiency Standard and Child Poverty, Conference on Child Welfare and Child Poverty, Northwest
        Institute and DSHS, Tacoma, Washington (June, 2004).

        Creating and Using Self-Sufficiency Standards, for Rediscovering The Other America: A National Forum on
        Poverty and Inequality, Society for the Study of Social Problems, Chicago, Illinois (August 2002).

        “New Research Tools”, Setting the Standard for American Working Families: the Self-Sufficiency Summit
        [conference], Washington, D.C. (November, 2003).

        “How Come Hardships: Using The Self-Sufficiency Standard to Explain Who Experiences Hardships and to
        Explore Strategies Used to Make Ends Meet Among Post-Welfare and Working Poor Single Mothers”, presented
        at the American Sociological Association Annual Meeting, Atlanta, Georgia (August, 2003)

        “The Self-Sufficiency Standard: The New Questions Asked, the New Answers That Result--
        A Report from Fifteen States”, APPAM (Association for Public Policy and Management), Washington, DC
        (November 2001)

        "Making the Transition: Using the Self-Sufficiency Standard to Make A Comparative Assessment of Welfare
        Reform", (January 2000) (submitted to ASA 2000)

        "Where Massachusetts Families Stand: Using the Self-Sufficiency Standard and the 1990 Census to Estimate
        Poverty in Massachusetts, by Town" by Laura Russell and Jean Bacon, with Diana Pearce, (January 2000)

        “Closing the Door: Barriers to Women’s Access to Higher Education in Independent Uzbekistan,”
        by Diana Pearce and Marfua Tokhtakhodjaeva, presented at the REECAS (Russian, East European and Central
        Asia Studies) Conference, Portland, Oregon, April 1998; presented revised version at American Sociological
        Association Annual Meeting, Chicago, Illinois (August, 1999)

        “The Self-Sufficiency Standard: How Much is Enough?”, poster presentation at Society for Social Work
        Research, Charleston, South Carolina (January 1999)

        “What is Enough? Measuring Adequacy of Income Using the Self-Sufficiency Standard”, presented at the
        American Sociological Association Annual Meeting, Toronto, Ontario, Canada (August, 1997)
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 39 of 49



                                                                                                                  Pearce

        "Limited Visions: An Analysis of the Clinton Welfare Reform Plan" (June, 1994; revised, November, 1994).

        "Making Welfare Work: Performance Standards in Welfare Reform" (May, 1994).

        "Filling the Half-Full Glass: Designing a Welfare System that Works for Women", presented at Women and
        Welfare Reform: Women's Poverty, Women's Opportunities, and Women's Welfare, U.S. House of
        Representatives, Cannon Office Building, Washington, D.C. (October, 1993).

        "The Self-Sufficiency Standard: A Briefing Paper", (November, 1993)

        "Chutes and Ladders: Playing the Low-Wage Employment Game," presented at the American Sociological
        Association Annual Meeting, Cincinnati, Ohio (August, 1991).

        "The Herstory of Homelessness: A Women's Perspective on the Housing Crisis," presented at the American
        Sociological Association Annual Meeting, Washington, D.C. (August 1990).

        "The Feminization of Poverty: A Second Look," presented at the annual meeting of the American Sociological
        Association, San Francisco, California (August 1989)

        "Back to the Future: Women and the Welfare State at the End of the Twentieth Century," presented at the
        Women in the Welfare State Conference, University of Wisconsin, Madison, Wisconsin (June 1989)

        "The Invisible Homeless: Women and Children," presented at Locked Out: Women and Housing, Women's
        Research and Education Institute. (1988)

        "Taking a Second Look at the Feminization of Poverty," presented at the Women and Public Policy Seminar,
        Harvard University (October 1987).

        "The Deservedly Poor and the Unruly Needy: Women and Welfare Reform," (unpublished paper, 1986).

        "Part-time Women Workers," presented at the Eastern Sociological Meetings, (April, 1986).

        "The Now and Future Impact of the Feminization of Poverty on American Society: Children, Racial Inequality
        and the Social Welfare Debate," (American Sociological Association/Society for the Study of Social Problems
        Annual Meeting, August, 1985).

        "Changing Poverty: Comments on Women and Minorities in the Bishop's Letter" delivered at the Santa Clara
        Conference on the Bishops' Pastoral Letter on Catholic Social Teaching and the U.S. Economy, University of
        Santa Clara, (CA), January, 1985.

        "Recovery for Whom? Women and Poverty in the U.S. in the Eighties," presented at the Conference on Religion,
        the Economy and Social Justice, held at the State University of New York, Stoneybrook (November, 1984).

        "New Knots or New Nets: Towards a Model of Advocacy to Meet the Needs of Single Parent Heads of
        Household," prepared for the Conference on Poor Clients Without Lawyers: What Can Be Done, held at the
        University of Wisconsin Law School (October, 1984) and published in the Clearinghouse Review.

        "Lessons Not Lost: The Impact of School Desegregation on the Racial Ecology of Large American Central
        Cities," with Robert L. Crain, Reynolds Farley, and Karl Taeuber. Paper presented at the American Educational
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 40 of 49



                                                                                                                     Pearce
        Research Association Annual Meeting (New Orleans, April, 1984).

        "They Never Knocked on My Door: Women and the War on Poverty," paper presented at the American Political
        Science Association Annual Meeting, (Chicago, Illinois, September, 1983).

        "Farewell to Alms: Women and Welfare Policy in the Eighties." Paper presented at the American Sociological
        Association Annual Meeting (San Francisco, September, 1982).

        "Back to Basics in School Segregation: The Three R's of Race, Residence, and Resegregation," (unpub. paper).
        "Women's Fare Under Welfare," at conference, Women and Work in the Eighties: Perspectives From the
        Thirties and Forties, Berkeley, CA, May, 1981.

        "Is Racial Steering a Form of Institutional Racism?" presented at Institutional Racism Seminar, University of
        Illinois at Champaign-Urbana, September, 1980.

        "Institutional Racism in Housing: Myths and Realities," in For the Record: Fair Housing, Laws and Social
        Reality, published by the League of Women Voters, Lexington, KY, April, 1980.

        EXPERT WITNESS AND TESTIMONY
        Stinnie et al v. Holcomb, Civ. No: 3:16-cv-004. [Summary judgement that Dept. of Motor Vehicles could not
        suspend driver’s licenses for nonpayment of court fees and fines (unrelated to traffic offenses) without regard to
        ability to pay, using the Self-Sufficiency Standard to determine plaintiff’s ability to meet their basic needs]

        City of Richland v. Wakefield (2016),
        http://www.courts.wa.gov/opinions/index.cfm?fa=opinions.showOpinion&filename=925941MAJ [found could
        not impose fines on persons with SSDI income only, as indigent, but indicated other measures, including
        Standard could be used to determine whether any LFO (Legal Financial Obligation, including fines, court fees,
        etc.) could be imposed on low income defendants

        Testimony before Baltimore City Council, on legislation on establishing a commission on Wages and
        Compensation, sponsored by SEIU (Service Employees International Union) (July 2004)

        Statement before the Advisory Council on Unemployment Compensation, "Reframing the Issues: the UI
        Program in a time of Block Grants and Working Mothers", (May, 1995).

        "Moving from Welfare to the Workplace," Testimony before the Subcommittee on Human Resources,
        Committee on Ways and Means, U.S. House of Representatives Contract With America Hearings on Welfare
        Reform (February, 1995).

        Statement before the Working Group on Welfare Reform, Family Support and Independence, Washington, D.C.
        (August, 1993).

        Testimony before the Subcommittee on Human Resources, Committee on Ways and Means, U.S. House of
        Representatives, Washington, D.C. (September, 1992).

        Expert Witness, school segregation and housing patterns, Rocky Mount, North Carolina, for the NAACP Legal
        Defense Fund (1991).

        Testimony before the Subcommittee on Human Resources, Committee on Ways and Means, U.S. House of
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 41 of 49



                                                                                                                   Pearce
        Representatives, on Women and Unemployment Insurance Issues (February, 1991)

        Testimony before the Joint Select Task Force on the Changing Family, California Legislature, on
              Housing and Homelessness Trends and the Single Parent Family (April, 1989).

        Testimony before the Subcommittee on Housing and Community Development, Committee on Banking, Finance,
        and Urban Affairs, U.S. House of Representatives, on the Invisible Homeless and Federal Housing Policies
        (March, 1989).

        Testimony before the U.S. Senate, Committee on Labor and Human Resources, Subcommittee on
              Children, Drugs, and Alcoholism, on Child Care Workers' Salaries (March, 1988).

        Testimony before the U.S. Senate, Judiciary Committee, Subcommittee on the Constitution, on amending Title
        VIII of the Civil Rights Act (the Fair Housing Act) to forbid housing discrimination against families with
        children (April, 1987).

        Testimony before the U.S. House of Representatives, Education and Labor Committee, on the costs of child care
        in proposed welfare reform legislation (May, 1987).

        Testimony before Montgomery County (MD) Council on Crossways, proposed housing project for women-
        maintained families in transition (May, 1987).

        Expert Witness, NAACP, Milwaukee, on school and housing segregation (1987).
        Testimony before the U.S. House of Representatives, Employment Opportunities Subcommittee on the "invisible
        ghetto" of part-time and temporary workers (July, 1987)

        Testimony before the U.S. Congress, House of Representatives, Agriculture Committee, Subcommittee on
        Domestic Marketing, Consumer Relations and Nutrition, on "workfare" and food stamps (September, 1986).

        Testimony before the Advisory Council on Intergovernmental Relations, White House Hearings on          Welfare
        Reform (September, 1986).

        Expert Witness, school desegregation, white flight and housing, for the NAACP Legal Defense Fund in
        Savannah, Georgia (1986).

        Testimony before the U.S. Congress, House of Representatives, Subcommittee on Civil and Constitutional
        Rights, Hearing on Proposed Fair Housing Legislation, on the extent and impact of discrimination against
        families with children in the rental of housing (July, 1986).

        Testimony before the Montgomery County Women's Commission, Women and Homelessness (April, 1986).

        Testimony at hearings before the Human Services Committee, DC City Council on Workfare Legislation (April,
        1986).

        Testimony at DC Wage and Hours Board, Hearing on Minimum Wage Levels for Household and Day Care
        Workers (August, 1984).

        Testimony at hearings on the Feminization of Poverty, Illinois Commission on the Status of Women (February,
        1984).
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 42 of 49



                                                                                                                    Pearce
        Expert Witness for the NAACP on the relationship of public housing policies, school and housing segregation in
        Yonkers, New York, (1983-84). (United States v. City of Yonkers, et al. Civil Action #80CIV 6761 LBS
        (Southern District of New York)

        Testimony before the U.S. Congress, U.S. House of Representatives, Select Committee on Children, Youth and
        Families, on Impact of Demographic Trends, the Recession, Economy and Federal Budget cuts on the income
        levels and viability of poor families (July, 1983).

        Leadoff Witness, Hearings before the California State Assembly on the "Feminization of Poverty" (April, 1983).

        Expert Witness, Maryland State Board of Education on impact of proposed school closings and pupil
        reassignments on school and housing segregation in Montgomery County (1982).

        Testimony before the U.S. Congress, U.S. House of Representatives, Committee on Civil and Constitutional
        Rights, September, 1981, on my research on the relationship between school and housing segregation/integration.

        Expert Witness, hearing before Maryland State Board of Education regarding effects of closing a racially
        integrated school in Baltimore County on the future stability of the neighborhood and its schools (1981).

        Expert Witness (for the Justice Department) on school and housing segregation, Ouachita Parish/Monroe,
        Louisiana (July, 1979).

        COMMUNITY AND PROFESSIONAL (ACADEMIC) SERVICE
        Member, Center for Women and Democracy Delegation to Morocco, November 2009; Vietnam, 2011

        Member, Fulbright Association Board, 2007-2012

        Member, Award Committee for Public Sociologist, American Sociological Association, 2005-2008

        President (2009-2015) and Board Member (1999-2015t), Seattle-Tashkent Sister City Association, [hosts
        delegations from Tashkent and sends delegations to Tashkent, and related public forums and lectures on
        Tashkent, Uzbekistan & Central Asia]; Participant, official STSCA delegation visits to Tashkent, March 2002 &
        March 2004; Leader, 40th Anniversary Official Delegation to Tashkent (August-September, 2013)

        Founding Board Member, Shalom Zone/Young Adult Shelter d.b.a. R.O.O.T.S. [provides shelter, food, mental
        health/counseling and other services for young adults 18-25 in the University District]. (1999-2005).

        Chair, Session “Human Development in Eurasia”, From the Cold War to Post-Communism: Sixty Years of
        REECAS (1947-2007), REECAS Northwest: The Thirteenth Annual Russian, East European and Central Asian
        Studies Northwest Conference (April, 2007)

        Chair, Session “Gender Issues in Central Asia: Empirical Studies in Uzbekistan,” Central Eurasian Studies
        Society, Fifth Annual Conference, Indiana University (Bloomington) (October 2004)

        Member, Community Advisory Committee, Nickel and Dimed [play based on book by Barbara Ehrenreich],
        Intiman Theatre, Seattle, WA, [included creating mock online Self-Sufficiency Calculator] (July-August, 2002)

        School of Social Work, University of Washington
              Committees served on: Diversity (1998-2001); International Committee (including International Social
              Work Extravaganza [fair]), (2000-present); Task Force on Policy for new curriculum; Task Force on new
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 43 of 49



                                                                                                                   Pearce
               Poverty and Inequality course for the new curriculum; role-playing participant, Legislative Simulations
               [Nancy Amidei] (1998-present); BASW Curriculum Committee (1998-2006).

        REECAS (Russian East European Central Asian Studies) Center Faculty member, University of Washington,
        (1998-present)
              Executive Committee (Spring, 2007-2014)
              Committee on Admissions (Spring, 2003; Spring, 2014).

        Women’s Studies, University of Washington, Adjunct faculty
            Academic advisor to both graduate and undergraduate students

        Reviewer for Social Problems, Signs: Journal of Women in Culture and Society, Social Science Review National
        Science Foundation grants. Member, Editorial Board, The American Family.

        External Reviewer for Tenure, Karen Christopher, University of Louisville (Kentucky), 2005.

        Outside Member, Dissertation Review Committee of Beth Harris, Department of Political Science, University of
        Washington, Summer 1999

        Session Presider, Northwest REECAS (Russian, East European, Central Asian Studies) Conference (April, 1999)

        Member, Coalition on Human Needs, Task Force on Welfare, 1988-1996; Board Member, Executive Committee
        Member and Secretary, 1989-1996

        Member, Board of the National Low Income Housing Coalition (1989-1996).

        Member, Interfaith Coalition for Affordable Housing in Montgomery County, Steering Committee and Research
            Committee, 1988-1989.

        Board Member, Suburban Maryland Fair Housing (1984-1989).

        Board Member, National Neighbors (1981-83).

        Member (1981-84), and Chair (1984-85), Catholic University President's Commission on Affirmative Action.

        Member (1985-87), and Chair (1987-1989), A.S.A. Committee on National Statistics.

        Member, Thesis Committee of Julia Parks, Department of Sociology, American University (1984-86).

        Member, Research Committee and Methods Exam Committee, Department of Sociology, American University
            (1985-86).

        S.W.S. Observer, A.S.A. National Council Meetings (1981).

        Session Organizer and Chair, 1981, A.S.A. Meetings (Toronto) on "New Approaches to School Desegregation."

        Member, A.S.A. Selection Committee for the Award for a Career of Distinguished Scholarship (1980).

        Session Presider, 1979 A.S.A. Meetings, September, 1979, on Sex Roles.
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 44 of 49



                                                                                                                 Pearce
        Session Organizer for Midwest Sociological Society Meetings, April, 1979, on school desegregation and housing
              discrimination.

        Member and Chair, Minority Affairs Committee, School of Social Work, University of Illinois (1975-77).

        TASK FORCE, STUDY AND WORKING GROUP PARTICIPATION
        Member, Advisory Board, Kerner Commission 40th Anniversary Report, Milton Eisenhower Foundation

        Invited Participant, The Mobility Agenda Consultation on Low-Wage Jobs, Seattle, Washington, April, 2007

        Presenter, Labor Caucus, Washington State Legislature (on poverty and self-sufficiency in Washington state)
        March 2007

        Convenor, Task Force on Housing Issues in Welfare Reform, 1994-1996

        Member, Coalition on Women and Job Training, and Welfare Reform Task Force, 1992-1996
        Founding Member and Co-Chair, Women and Housing Task Force, National Low-Income Housing Coalition,
        1988-present; Chair of Research Committee, 1990-present.

        Member, Conference Advisory Committee, Conference on Transitional Housing for Families, National Alliance
        to End Homelessness, 1990.

        Member, Experts Committee to Review Findings of Focus Groups on Teenage Mothers' Poverty, La Raza, June
        1990.

        Participant, Housing Strategy Group, 1988-1991.

        Member, National Child Care Staffing Study Council, 1988-1990.

        Member, Strategic Task Force, National Congress of Neighborhood Women, 1988-89.

        Member, Steering Committee to Create the Institute for Women's Policy Research, 1987.

        Organizer and Steering Committee Member, Women Working for Economic Justice Conference (June, 1986).

        Member, Food Research and Action Committee-Organized Coalition of Organizations Concerned with Welfare
        Reform (1986-1987).

        Charter Member (1985-present), National Coalition on Women, Work and Welfare Reform, and Contributor,
        Perspectives on Women and Welfare Employment (September, 1986).

        Member, Working Group on Female-Headed Families in Poverty, Institute for Policy Studies (1986).

        Presenter and Participant, Institute for Policy Studies seminar series on the feminization of poverty, new
              technology, and internationalization of jobs; member and co-author, Women's Economic Agenda Working
              Group (1983-85).

        Participant, Working Group on Women and Employment, and Contributor to A Report on Women and
               Unemployment (released November 1, 1985, by the National Employment Action Council) (1985).
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 45 of 49



                                                                                                                    Pearce
        Participant and Presenter, Chicago Women in Research Seminar, Chicago Metropolitan Seminar, and the
               Regional Housing Study and Action Group (1975-80).

        Workshop Evaluator, Tenth Anniversary Conference of Title VIII (Fair Housing) of the Civil
             Rights Act, Washington, DC, (1978).

        Member, Taeuber-Loewen Writing Group on Schools and Housing, which wrote "School
            Segregation and Residential Segregation: A Social Science Statement," which was submitted as an
            appendix to the "Brief for Respondents" in the case of Columbus Board of Education v. Penick which was
            before the Supreme Court in the 1979 session; it was published in Society 16:5 (July/August, 1979), and in
            Walter Stephan and Joe R. Feagin, eds., School Desegregation: Past, Present and Future, (New York:
            Plenum Press, 1980).

        Discussant, Center for Study of Democratic Institutions, papers presented on Welfare Policy and Trends in
              Poverty (1977).

        Participant, Working Group on Women and Employment, and Contributor to A Report on Women and
               Unemployment (released November 1, 1987 by the National Employment Action Council).

        CONSULTATIONS/INVITED CONFERENCES/WORKSHOPS
        “A New Agenda for the New Poverty: An Approach Integrating Gender, Race/Ethnic and the Working Poor”,
        Women’s Economic Justice Summit, (April, 2008), Atlanta, GA

        “Women’s Lives in Central Asia: Contemporary Issues”, AAUW, Redmond, WA (Feb, 2008)

        “What do we Know About the Working Poor in Washington State?” Workforce Council of Seattle-King County
        Forum, Working Hard and Not Getting Ahead: A conversation About the Working Poor in King County, Seattle,
        WA (October, 2007)

        “Self-Sufficiency and Poverty in Montana”, MT State Council on Economic Opportunity (Aug 2007)

        Presentation, “Aspects of Culture and Social Welfare in Central Asia”, Northwest Social Studies Teachers
        Association, Chelan, Washington (March, 2007)

        Presentation at Eurasia and Eastern European Conference on Women’s Studies, Issyk Kul, Kyrgyzstan,
        “Innovative Teaching Methods/Use of Class Exercises” (August, 2006)

        Delegation Member, Seattle-Tashkent Sister City Domestic Violence Training Team, Tashkent, Uzbekistan
        (funded by the U.S. State Department), (March, 2002)

        Consultant (with Nodira Asimov, Uzbek Academy of Sciences) to NOVIB-Oxfam (Netherlands) on Activities of
        Women’s Organizations in Uzbekistan and Tajikistan Regarding Domestic Violence and related issues of
        Violence Against Women, (August-September 2002)

        Principal Presenter, Briefing for Governor Locke (Washington State) on Self-Sufficiency Standard and Impact of
        Proposed Changes in Washington State Minimum Wage Law, Olympia, Washington (September 2002)

        Consultant, Evaluation of Women's Initiative Outcome Evaluation of Micro-Enterprise Project, 1999-2000

        Family Budget "Summit" Meeting, Economic Policy Institute, Washington, DC, October 1999
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 46 of 49



                                                                                                                       Pearce
        Workshop Presider and Presenter, Paths Out of Poverty: Wider Opportunities for Women National Conference,
        Washington, DC, October 1999

        Workshop Organizer and Presenter, "Getting from Here to There: Achieving Economic Self-Sufficiency in
        Washington State", Ellensburg, WA, November, 1999

        Consultant, Abt Associates/Uzbekistan and Central Asia, World Bank-Government of Uzbekistan Health Reform
        Initiative [helped design and pretest survey, train local social scientists in survey sampling, questionnaire design,
        interviewing, coding, and analysis], 1999

        Consultant, Susquehanna [PA] Legal Services, Spring, 1999 [using the self-sufficiency standard in a court case to
        determine need/ability to repay a school loan]

        Consultant, Yonkers Family and Community Project, 1997 [overseeing outcomes of Yonkers settlement of
        United States v. City of Yonkers, et al. Civil Action #80CIV 6761 LBS (Southern District of New York),
        November 1985

        Invited Participant, Working Group on the Contingent Labor Force, Spring 1995

        Invited Participant, Urban Institute Forum on Poverty and Welfare Reform, Fall 1994-Spring 1995

        Invited Participant, Friedan Seminar on Downsizing, Corporate Restructuring, and Workplace Flexibility, Fall
        1994

        Consultant, SOZA, Inc., Project Evaluating Role of Child Care Provision in Promoting Success among Job Corps
        Student/Parents, Fall 1994-Spring 1995

        Invited Participant, National Housing Conference Convening on "Revisioning Housing Policy" March, 1994

        Invited Participant, Low Wage Workers Conference, Department of Labor, March, 1994

        Invited Participant, Arlington Hill II Conference, Xerox University, January 1994

        Consultant, LINC Project [women and literacy], Spring, 1994

        Consultant, Children's Commission of Connecticut, Impact of Job Training on Children and their Mothers,
        Spring-Fall 1990

        Consultant, Battered Women's Alternatives, Contra Costa County, CA (April, 1990).

        Participant, Women's Agenda Projects Convening, Chicago (July, 1988).

        Participant, Conference on MDRC Research on Welfare Reform (May, 1987).

        Blue Mountain, Conference on Family Policy (May, 1987).

        Participant, Framingham Conference on Welfare Reform (June, 1987).

        Participant, Conference on Women and Mental Health (October, 1987).
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 47 of 49



                                                                                                               Pearce
        Judge, National Council of Working Women, Media Awards (November, 1987).

        Organizer and Participant, Convening for Women's Economic Justice, Bishops Ranch, California (June, 1986).

        LECTURES/PRESENTATIONS ON WOMEN AND POVERTY
        The U.S. Economic Crisis and Its Impact on Poverty and Inequality Trends: Challenges and Opportunities from a
               Women’s Perspective, U.S. Embassy, Tashkent, Uzbekistan (February 2009)
        Women, Poverty and the New Administration, ByteBack Forum (January, 2009)
        The Feminization of Poverty: Only in America or a Globalizing Phenomenon?, Center for Gender Studies,
               American University of Central Asia [Bishkek, Kyrgyzstan] (December 2006)
        Women and Social Security: the Gendered Impact of Proposed Reforms, University of Washington, (April 1999)
        Poverty Post Welfare Reform, Center for Social Demography and Ecology, University of Washington (Feb 1999)
        How we Measure Success in Welfare Reform, University of Chicago-Welfare Forum, Chicago, IL, (December,
               1998)
        Gender and Research on Welfare Reform, Feminist Research Forum, University of Washington, (October, 1998)
        Why Work May Not End Women's Poverty, at "Does Work End Poverty? People, Policies, and Strategies in
               Reforming Welfare", State University of New York, Albany (June 1998)
        Women's Poverty and the Self-Sufficiency Standard, Hearing of the Commission on the Status of Women,
               California Legislature, Sacramento, CA (February, 1998)
        The Impact of Proposed Welfare reform on the Implementation of the VAWA [Violence Against Women Act],
               NOW-LDEF Congressional Briefing (May 1995)
        Welfare Reform as if People Mattered, Partnership with Hope, San Antonio TX (April, 1995)
        The Other Entitlement, Women's Initiative of AARP (November, 1994)
        Welfare Reform from a Women's Perspective, University of Buffalo School of Law, Buffalo, New York
               (November, 1994)
        Welfare Reform and Women, Healthy Choices for Women and Children Conference, Waterbury, CT (November,
               1994)
        Welfare Reform as If Women Really Mattered, IRWG [Institute for Research on Women and Gender, Stanford]
               Associates, New York City, NY (October, 1994)
        Welfare Reform Panel, Advocates for Youth Board Meeting, Washington, D.C. (October, 1994)
        Welfare Reform in Washington and the States: An Update, Displaced Homemakers' Regional Conference,
               Atlantic City, NJ (September, 1994)
        Unemployment Insurance and the Contingent Worker: Getting out of the Employer-as-Devil Box, NAIUB
               Conference, Detroit, MI, (June, 1994)
        Unemployment Insurance and Welfare Reform: Preventing Welfare Dependency, Employment Law Conference,
               Washington, D.C. (March 1994)
        Unemployment Insurance and Women, Employment Law Conference, Washington, D.C. (March 1993)
        Women Workers and Unemployment Insurance Reform, Conference of State Women Legislators, Center for the
               American Women in Politics at Rutgers University, San Diego, California (November 1991)
        Homelessness and Poverty, Lehigh University (November 1991)
        Childcare, Welfare Reform and Women's Poverty, at the World Conference on Education for All, Washington,
               D.C. (October, 1991)
        Teen Motherhood: What is Its Role in Women's Poverty?, Stanford University (October 1991)
        Children and Women's Poverty, Connecticut Women's Assembly (October 1991)
        Women, Work and Poverty, Global Ministries, Women's Division, United Methodists (January 1991)
        Debate (with Lawrence Mead), causes and solutions for Poverty, Colby college (January, 1991)
        If Not for Us, Who? If Not Now, When? A conference on women in housing, Loyola College, Baltimore, MD.
               (June, 1990)
        Women and Homelessness, Univ. of Cincinnati (Feb. 1990)
        Feminization of Poverty, Univ. of California, Santa Cruz. (April, 1990)
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 48 of 49



                                                                                                                Pearce
        The Invisible Homeless, Virginia Commonwealth University (November, 1989)
        Insight, a Public Affairs program (CNN), (June, 1989)
        A Conference on Women and Poverty, Center for Peace and Justice Education of Villanova University (March,
               1989)
        Addressing the Staffing Crisis, First Annual National Association for the Education of Young Children
               Symposium for Early Childhood Policy and Advocacy (January, 1989)
        Legislative Corps, Seminar on Day Care, American Association of School Administrators (January, 1989)
        Setting Tomorrow's Agenda: A Symposium on the Emerging Needs of Women, Chicago Women in Philanthropy
               and Chicago Foundation for Women (November, 1988)
        Confronting the Challenge of Realizing Human Rights, Howard University Law School (November, 1988)
        Chicago Foundation for Women, on Women's Economic Status in the Future (November, 1988)
        Civil Rights in the United States, on Women's Struggle for Economic Justice, The Sorbonne (The Universities of
               Paris), Paris, France (October, 1988)
        Focus on the Family: Needs and Opportunities, Pennsylvania Directors' Association for Community Action, Inc.
               (October, 1988)
        Montgomery County Co-op Nursery Schools, on Child Care Workers' Salaries (May, 1988)
        Conference of Sex Equity Coordinators, on Women and Welfare Reform (May, 1988)
        Fair Housing: The Unfinished Agenda (Montgomery County, MD) on Women, Housing and Homelessness
               (April, 1988)
        Brookings Institution, Welfare reform consultation (April, 1987)
        National Association of Neighborhoods, Welfare Reform Session (April, 1987)
        University of New Mexico, Conference on Welfare Reform (April, 1987)
        Congressional Caucus on Women's Issues, Briefing on Welfare Reform (April, 1987)
        Bread for the World, Briefing on the Minimum Wage (April, 1987)
        Ad Hoc Child Care Coalition, Briefing on Welfare Reform (May, 1987)
        Dayton Interfaith Council of Churches, Briefing on Welfare Reform (July, 1987)
        Dayton Women Empowered, Briefing on Welfare Reform (July, 1987)
        Kansas Association of CAP Agencies, Women in Poverty (September, 1987)
        Wider Opportunities for Women/Displaced Homemakers Network "All in a Day's Work" Conference, Women
               and Welfare Reform (November, 1987)
        Donors' Forum, Council on Foundations, Chicago (March, 1987)
        National Council of Churches, Consultation on Poverty and Welfare Reform (January, 1987)
        Women, Homelessness and Poverty, University of Maryland-Baltimore (January, 1987)
        NETWORK Board Meeting (December, 1986)
        Commenter, White House Report on the Family, WAMU Radio (November, 1986)
        Keynote Speaker, Women Against Poverty Conference, Wisconsin (October, 1986)
        National Anti-Hunger Coalition (October, 1986)
        National Nutrition Educators Conference (July, 1986)
        National Council of Senior Citizens, Annual Meeting (July, 1986)
        Montgomery County Nutrition Seminar (June, 1986)
        California Democratic State Senators Retreat (May, 1986)
        New Directions Conference (May, 1986)
        "The Feminization of Poverty Today," Kansas City Catholic Charities Conference (May, 1986)
        "Women & Workfare," Grey Panthers (April, 1986)
        "Women and the Increase in Economic Inequalities," Institute for Policy Studies (March, 1986)
        "Women, Work & Welfare," WKYS Radio (February, 1986)
        Women in Leadership Seminar, Washington Center (DC) (January, 1986)
        Women's Studies Department, American University (November, 1985)
        Council on Foundations, Presentation on Demographics of Poverty (November, 1985)
        Southern Regional Council Annual Meeting, New Agendas on Poverty (November, 1985)
DocuSign Envelope ID: AAB59EA9-4EAB-43F6-8F45-20CC2FD1E6AB
                   Case 2:18-cv-02684-EJM Document 278-6 Filed 04/27/21 Page 49 of 49



                                                                                                                 Pearce
        Cleveland City Club (Luncheon address rebroadcast on radio/TV) (November, 1985)
        WSOS (Fremont, Ohio) 20th anniversary of War on Poverty (September, 1985)
        Seattle Diocese (Conference on Bishops' letter on the Economy) (May, 1985)
        University of Notre Dame (May, 1985)
        World Feminization of Poverty Conference, Ann Arbor, MI (April, 1985)
        Keynote Speaker, Women's Commission Annual Dinner, Catholic University (April, 1985)
        Health and Human Services Institute, Federation for Community Planning (March, 1985)
        American Jewish Committee Leadership Conference (November, 1985)
        Urban Planners and Architects (October, 1984)
        Washington Theological Union (October, 1984)
        Catholic Laymen's Committee on the Economy (July, 1984)
        Chicago Urban League (June, 1984)
        Women's Equity Action League, Annual Meeting (May, 1984)
        UCLA Graduate School of Architecture and Urban Planning (April, 1984)
        Arizona State University Conference on Women in Poverty (March, 1984)
        Johns Hopkins University (March, 1984)
        National Conference of Jewish Women (January, 1984)
        Workshop Speaker, Conference of State Women Legislators (December, 1983)
        Bryn Mawr Conference on the Feminization of Poverty (October, 1983)
        Keynote Speaker, Kansas University Social Work Day (April, 1983)
        Morning Edition, National Public Radio (October, 1983)
        Women's Legal Defense Fund (April, 1983)
        Funding Friends (Women foundation officers in the Washington, DC area)
        Lecture, "The Feminization of Poverty," Capital Area Sociologists for Women in Society (March, 1983)
        Keynote Address, "Feminization of Poverty," Hull House Association Annual Meeting (May, 1983)
        The Campaign for Human Development (November, 1982)
        Women Employed (November, 1982)

        LECTURES/PRESENTATIONS ON SCHOOL DESEGREGATION AND/OR HOUSING
        DISCRIMINATION
        Presentations on the relationship between school and housing segregation and desegregation at U.S. Department
                     of Housing and Urban Development, Center for Urban Education (Chicago schools), League of
                     Women Voters, National Neighbors, Fair Housing Center Directors' Conference, Howard
                     University, Center for Social Organization of Schools (Johns Hopkins University), South Suburban
                     Housing Center (Chicago) Conference, Milwaukee Board of Education, Montgomery County (MD)
                     Fair Housing Day, Wisconsin State-Wide Conference on Fair Housing (1979-84).

        Moderator and Speaker, "Changing Demographic Patterns: The Impact of Fair Housing," Fifteenth Anniversary
                    of the Fair Housing Act Conference (April, 1985).

        Presentations on effect of planned school closings on levels of segregation in Montgomery County before the
                     Maryland Advisory Committee of the U.S. Commission on Civil Rights, Suburban Education
                     Forum, and Martin Luther King Forum (1981-82).
        3/21
